        Case 9:21-cv-00010-DLC Document 32 Filed 08/20/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 DEIDRE LECHOWSKI-MERCADO, and
 OWEN MERCADO,

                      Plaintiffs,
                                                          CV 21–10–M–DLC
        vs.

 SEELY SWAN HIGH SCHOOL, and                                    ORDER
 MISSOULA COUNTY PUBLIC
 SCHOOL DISTRIT, a department of
 MISSOULA COUNTY, MT,

                      Defendants.



      Before the Court is Stephan Jorgensen’s Unopposed Motion for Extension of

Time. (Doc. 31.) This Court previously ordered Mr. Jorgensen to fully comply

with the subpoena served upon him on or before August 19, 2021. (Doc. 28.) Mr.

Jorgensen request that this Court move the compliance date to August 25, 2021,

contending that he needs “additional time to respond in full to the Court’s Order.”

(Doc. 31 at 3.) Plaintiffs do not object to this motion. (Id. at 4.)

      Accordingly, IT IS ORDERED that the motion (Doc. 31) is GRANTED.

      IT IS FURTHER ORDERED that on or before August 25, 2021,

Mr. Jorgensen shall fully comply with the subpoena served upon

him on February 15, 2021.

                                           1
 Case 9:21-cv-00010-DLC Document 32 Filed 08/20/21 Page 2 of 2



DATED this 20th day of August, 2021.




                               2
